Exhibit 10.2

Execution Version

THIS PLEDGE AND SECURITY AGREEMENT is subject to the terms and provisions of the
Intercreditor Agreement, dated as of May 29, 2018 (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A.,
as authorized representative for the Credit Agreement Secured Parties referred
to therein and Wells Fargo Bank, National Association, as authorized
representative for the Notes Secured Parties referred to therein, and each of
the other parties referred to therein.

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Security Agreement”) is entered into as of May 29, 2018 (the “Security
Agreement Effective Date”) by and among MICROCHIP TECHNOLOGY INCORPORATED, a
Delaware corporation (the “Issuer”), the Subsidiaries of the Issuer listed on
the signature pages hereto (together with the Issuer, the “Initial Grantors,”
and together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to this Security Agreement from time to
time, in accordance with the terms of the Indenture (as defined below), by
executing a supplement hereto in substantially the form of Annex I, the
“Grantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, in its capacity as collateral agent under the Indenture (the “Notes
Collateral Agent”) for itself and for the Secured Parties (as defined below).

PRELIMINARY STATEMENT

The Issuer is party to the Indenture, dated as of May 29, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”), by and among the Issuer, the guarantors party thereto
and Wells Fargo Bank, National Association, in its capacity as the trustee and
the collateral agent, respectively, pursuant to which the Issuer issued the
3.922% Senior Secured Notes due 2021 and the 4.333% Senior Secured Notes due
2023. It is a requirement under the Indenture that the Grantors shall execute
and deliver this Security Agreement to the Notes Collateral Agent, for the
ratable benefit of the Secured Parties.

Agreement

In consideration of the premises, each Grantor hereby agrees with the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in the Indenture. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Indenture.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property, letters of
credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations, Trademarks and Other Collateral, wherever located, in which any
Grantor now has or hereafter acquires any right or interest, and the proceeds
(including Stock Rights), insurance proceeds and products thereof, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto; provided
that, notwithstanding the foregoing, Collateral shall expressly exclude the
Excluded Assets.

“Collateral Disclosure Letter” means the collateral disclosure letter, dated as
of the Security Agreement Effective Date, as supplemented from time to time and
delivered by the Grantors to the Notes Collateral Agent for the benefit of the
Secured Parties.

“Commercial Tort Claims” means commercial tort claims, as defined in the UCC of
any Grantor, including each commercial tort claim (with a value reasonably
believed by such Grantor to be in excess of $10,000,000) specifically described
in Schedule “F” to the Collateral Disclosure Letter.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Domestic Pledge Subsidiary” means each Domestic Subsidiary, but excluding, for
the avoidance of doubt, but only to the extent such Subsidiary is a Foreign Sub
Holdco, Microchip Technology LLC, a Delaware limited liability company, and
Silicon Storage Technology LLC, a Delaware limited liability company.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than a Foreign Sub
Holdco.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Pledge Subsidiary” means each first tier Foreign Subsidiary of the
Issuer or a Guarantor that is required to be pledged to secure the Senior Credit
Facilities.

“Foreign Sub Holdco” means any Subsidiary organized under the laws of a
jurisdiction located in the United States of America substantially all the
assets of which consists of stock (or stock and debt obligations owed or treated
as owed) in one or more “controlled foreign corporations” as defined in
Section 957 of the Code and/or one or more Subsidiaries described in this
definition.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC
and, in any event, includes payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, other
industrial or Intellectual Property or rights therein or applications therefor,
whether under license or otherwise, programs, programming materials, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, including Licenses, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the UCC, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, Goods,
Investment Property, negotiable Collateral, and oil, gas, or other minerals
before extraction.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Irish Pledge” shall have the meaning set forth in Section 4.4.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Issuer and the
Subsidiaries taken as a whole (b) the validity or enforceability of the Notes
Documents or (c) the rights or remedies of the Notes Collateral Agent under this
Security Agreement and all other Notes Documents taken as a whole.

 

3



--------------------------------------------------------------------------------

“Notes Documents” means the Indenture, the Notes and guarantees issued
thereunder, the Security Documents and all other documents, notes, guarantees,
instruments, agreements and supplemental indenture entered into in connection
therewith.

“Other Collateral” means any personal property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
letters of credit, Stock Rights or any other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution,
it being intended that the Collateral include all personal property of the
Grantors, subject to the limitations contained in Article II of this Security
Agreement.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor;
(e) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors that is included in the Collateral, whether or not
physically delivered to the Notes Collateral Agent pursuant to this Security
Agreement.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Notes Collateral Agent or to any
Secured Party as security for any Notes Obligations, and all rights to receive
interest on said deposits.

“Pledge Subsidiary” means each Domestic Pledge Subsidiary and each Foreign
Pledge Subsidiary.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Secured Parties” means the collectively reference to the Notes Collateral
Agent, the Trustee, the holders of the Notes and any other holders of the Notes
Obligations (including without limitation, the Notes issued pursuant to the
Indenture).

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means any securities, dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Equity Interest constituting Collateral,
any right to receive an Equity Interest and any right to receive earnings, in
which any Grantor now has or hereafter acquires any right, issued by an issuer
of such securities.

 

4



--------------------------------------------------------------------------------

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each of the Grantors hereby pledges, collaterally assigns and grants to the
Notes Collateral Agent, on behalf of and for the benefit of the Secured Parties,
a security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Notes Obligations. For the avoidance
of doubt, (i) the grant of a security interest herein shall not be deemed to be
an assignment of intellectual property rights owned by the Grantors and (ii) the
security interest granted under this Security Agreement shall not extend to, and
the definition of “Collateral” and definitions of and references to asset
categories in the definition of Collateral and elsewhere in this Security
Agreement or any agreement entered into or pursuant to this Security Agreement
shall not include, Excluded Assets and, for the avoidance of doubt, no provision
of this Agreement including, without limitation, any representation, warranty or
covenant shall apply to any such Excluded Assets.

For the avoidance of doubt, (i) Microchip Technology LLC and Silicon Storage
Technology LLC shall be Grantors under this Security Agreement and (ii) in the
aggregate (taking into account the pledges of all Grantors), 65% of voting
Equity Interests and 100% of non-voting Equity Interests in Microchip Technology
Malta Limited shall be pledged as Collateral. Notwithstanding anything to the
contrary in any Notes Document, the guarantee provided by each of Microchip
Technology LLC and Silicon Storage Technology LLC, so long as each remains a
Foreign Sub Holdco, shall be without recourse to voting Equity Interests in
excess of 65%, in the aggregate, of Microchip Technology Malta Limited.

Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the contracts or agreements which arise out of, or relate
to, any of the Collateral to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with and pursuant to the terms and provisions of each such contract or agreement
to the same extent as if this Security Agreement had not been executed. The
exercise by the Notes Collateral Agent of any of its rights

 

5



--------------------------------------------------------------------------------

hereunder shall not release any Grantor hereunder from any of its duties or
obligations under the contracts and agreements included in the Collateral.
Neither the Notes Collateral Agent nor any other Secured Party shall have any
obligation or liability under any contract by reason of or arising out of this
Security Agreement, or the receipt by the Notes Collateral Agent or any other
Secured Party of any payment relating to such contract pursuant hereto, nor
shall the Notes Collateral Agent or any other Secured Party be obligated in any
manner to perform any of the obligations of the Grantor under or pursuant to any
contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any performance by any party under any contract, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to any Secured Party or to
which it may be entitled at any time or times.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Initial Grantors represents and warrants to the Notes Collateral
Agent and the other Secured Parties, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a supplement to this
Security Agreement, in substantially the form of Annex I, represents and
warrants (after giving effect to supplements to the Collateral Disclosure Letter
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) to the Notes Collateral Agent and the other Secured Parties, that:

3.1. Title, Authorization, Validity and Enforceability. Such Grantor has good
and valid rights in or the power to transfer the Collateral owned by it and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.3 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the Notes
Collateral Agent the security interest in such Collateral pursuant hereto. The
execution and delivery by such Grantor of this Security Agreement have been duly
authorized by proper corporate, limited liability company, limited partnership
or partnership, as applicable, proceedings on the part of such Grantor, and this
Security Agreement constitutes a legal, valid and binding obligation of such
Grantor and creates a security interest which is enforceable against such
Grantor in all Collateral it now owns or hereafter acquires, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing. When financing statements have
been filed in the appropriate offices against such Grantor in the locations
listed in Schedule “E” to the Collateral Disclosure Letter or any jurisdictions
that may be required from time to time pursuant to Section 4.1.4 hereof, the
Notes Collateral Agent will have a fully perfected first priority security
interest in the Collateral owned by such Grantor in which a security interest
may be perfected by filing of a financing statement under the UCC, subject only
to Liens permitted under Section 4.1.3 hereof.

3.2. Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance by such Grantor
with the terms and provisions hereof will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, articles or certificate of incorporation,
partnership agreement or by-laws (or similar constitutive documents), or
(iii) the provisions of any indenture or any material instrument or agreement to
which such Grantor is a party or is subject, or by which it, or its property may
be bound or affected, or conflict with or constitute a default thereunder, or
result in or require the creation or imposition of any Lien in, of or on the
property of such Grantor pursuant to the terms of any such indenture or any
material instrument or agreement (other than any Lien of the Notes Collateral
Agent on behalf of the Secured Parties).

 

6



--------------------------------------------------------------------------------

3.3. Principal Location. As of the Security Agreement Effective Date (or in the
case of a subsequent Grantor, the date of the applicable Security Agreement
Supplement), the location of such Grantor’s chief executive office is disclosed
in Schedule “A” to the Collateral Disclosure Letter.

3.4. Property Locations. As of the Security Agreement Effective Date (or in the
case of a subsequent Grantor, the date of the applicable Security Agreement
Supplement), Schedule “A” to the Collateral Disclosure Letter lists each
location where each Grantor maintains Inventory, Equipment and Fixtures (other
than (i) moveable items of Collateral, such as laptop computers and other mobile
electronic equipment, and (ii) Inventory in transit) with a value exceeding
$10,000,000 per location. All of said locations are owned by such Grantor except
for locations which are leased by such Grantor as lessee and designated in
Schedule “A” to the Collateral Disclosure Letter.

3.5. No Other Names; Etc. Within the five-year period ending as of the date such
Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of organization, merged with or into or
consolidated with any other Person, except as disclosed in Schedule “A” to the
Collateral Disclosure Letter. The name in which such Grantor has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization as of the date such Person becomes a Grantor hereunder.

3.6. [Intentionally Omitted].

3.7. [Intentionally Omitted].

3.8. Filing Requirements. None of the Collateral owned by such Grantor is of a
type for which security interests or liens may be perfected by filing under any
federal statute except for (i) motor vehicles described in Part B of Schedule
“B” to the Collateral Disclosure Letter and (ii) Patents, Trademarks and
Copyrights held by such Grantor and described in Part C of Schedule “B” to the
Collateral Disclosure Letter.

3.9. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been or will be terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except financing statements (i) naming
the Notes Collateral Agent on behalf of the Secured Parties as the secured party
and (ii) in respect of Liens permitted by Section 4.08 of the Indenture.

3.10. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. As of the Security Agreement Effective Date (or in
the case of a subsequent Grantor, the date of the applicable Security Agreement
Supplement), such Grantor’s federal employer identification number is, and if
such Grantor is a registered organization, such Grantor’s State of organization,
type of organization and State of organization identification number are, listed
in Schedule “G” to the Collateral Disclosure Letter.

3.11. Pledged Securities and Other Investment Property. Schedule “D” to the
Collateral Disclosure Letter sets forth a complete and accurate list as of the
Security Agreement Effective Date (or in the case of a subsequent Grantor, the
date of the applicable Security Agreement Supplement) of the Instruments with a
face value exceeding $10,000,000 and Equity Interests in Pledge Subsidiaries
constituting Collateral and delivered (or to be delivered) to the Notes
Collateral Agent pursuant to the

 

7



--------------------------------------------------------------------------------

terms of the Notes Documents. Each Grantor is the direct and beneficial owner of
each Instrument and each Equity Interest in Pledge Subsidiaries listed in
Schedule “D” to the Collateral Disclosure Letter as being owned by it, free and
clear of any Liens, except for the security interest granted to the Notes
Collateral Agent for the benefit of the Secured Parties hereunder or as
permitted by Section 4.08 of the Indenture. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized and validly issued, are fully paid and
non-assessable and, in the case of Equity Interests in Pledge Subsidiaries,
constitutes the percentage of the issued and outstanding shares of stock (or
other Equity Interests) of the respective issuers thereof indicated in Schedule
“D” to the Collateral Disclosure Letter, and (ii) with respect to any
certificates delivered to the Notes Collateral Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC of the applicable jurisdiction as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Notes Collateral Agent so that the Notes Collateral Agent may take
steps to perfect its security interest therein as a General Intangible, as
indicated in Schedule “D”. Pursuant to the terms and conditions of Section 2.09
of the Intercreditor Agreement, the Bank Agent will hold Collateral in its
possession or control as gratuitous bailee for the Notes Collateral Agent solely
for the purpose of perfecting the security interest granted in such Collateral
pursuant to this Security Agreement.

3.12. Intellectual Property.

3.12.1 Part C of Schedule “B” to the Collateral Disclosure Letter contains a
complete and accurate listing as of the Security Agreement Effective Date of all
the following owned by any Grantor: (i) U.S. trademark registrations and
trademark applications, (ii) U.S. patent registrations and patents applications,
together with all reissuances, continuations, continuations in part, revisions,
extensions, and reexaminations thereof, and (iii) U.S. copyright registrations
and copyright applications. All of the material U.S. registrations, applications
for registration or applications for issuance of the Intellectual Property are
valid and subsisting, in good standing and are recorded or in the process of
being recorded in the name of the applicable Grantor.

3.12.2 Such Intellectual Property is valid, subsisting, unexpired (where
registered) and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part, except in each case as could not be
reasonably expected to result in a Material Adverse Effect.

3.12.3 [Intentionally Omitted].

3.12.4 Each Grantor has taken or caused to be taken steps so that none of its
material Intellectual Property, the value of which to the Grantors are
contingent upon maintenance of the confidentiality thereof, have been disclosed
by such Grantor to any Person other than employees, contractors, customers,
representatives and agents of the Grantors and other third parties who are
parties to customary confidentiality and nondisclosure agreements with the
Grantors.

3.12.5 To each Grantor’s knowledge, no Person has violated, infringed upon or
breached, or is currently violating, infringing upon or breaching, any of the
rights of the Grantors to the Intellectual Property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
Intellectual Property except where those breaches, violations or infringements,
individually or in the aggregate, could not be reasonably expected to result in
a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

3.12.6 No settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by any Grantor or to which any Grantor is
bound that adversely affects its rights to own or use any Intellectual Property
except as could not be reasonably expected to result in a Material Adverse
Effect, in each case individually or in the aggregate.

3.12.7 No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property except where those challenges could not reasonably be expected to
result in a Material Adverse Effect, and to such Grantor’s knowledge at the date
hereof there are no facts upon which such a challenge could be made.

3.12.8 Each Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of such Grantor’s
business.

3.12.9 Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.

3.12.10 The consummation of the transactions contemplated by the Notes Documents
will not result in the loss, termination or material impairment of any of the
Intellectual Property that is material to any Grantor’s business.

ARTICLE IV

COVENANTS

From the Security Agreement Effective Date and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to the Collateral Disclosure
Letter with respect to such subsequent Grantor as attached to such Security
Agreement Supplement) and thereafter until this Security Agreement is
terminated, each such subsequent Grantor agrees:

4.1. General.

4.1.1 Maintenance of Perfected Security Interest; Financing Statements and Other
Actions; Defense of Title. Subject to the limitations and qualifications set
forth in the Indenture and the Notes Documents, each Grantor shall maintain the
security interest created hereunder on the Collateral as a perfected security
interest in favor of the Notes Collateral Agent for the benefit of the Secured
Parties. Each Grantor agrees to prepare, execute and file such UCC financing
statements as are necessary to establish and maintain a valid, enforceable,
perfected security interest in the Collateral as provided herein to the extent
the security interest in the collateral may be perfected by the filing of such
UCC financing statement, and no such filing shall be an obligation of any
Secured Party. Each Grantor shall deliver to the Notes Collateral Agent promptly
following filing a file stamped copy of each such financing statement bearing
evidence of its filing. Each Grantor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Grantor
hereby authorizes, to the extent any such Grantor fails to comply with its
covenants in the immediately preceding sentence, the Notes

 

9



--------------------------------------------------------------------------------

Collateral Agent to file, and if requested will execute and deliver to the Notes
Collateral Agent, all financing statements describing the Collateral owned by
such Grantor and, subject to the limitations set forth in the Indenture, take
such other actions as may from time to time reasonably be requested by the Notes
Collateral Agent in order to maintain a first priority, perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor, subject to Liens permitted under Section 4.08 of the Indenture. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the Notes Collateral Agent may determine,
in its sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Collateral granted to the Notes
Collateral Agent herein, including, without limitation, describing such property
as “all assets of the debtor whether now owned or hereafter acquired and
wheresoever located, including all accessions thereto and proceeds thereof.”
Each Grantor will take any and all actions that are reasonable and necessary to
defend title to any material portion of the Collateral owned by such Grantor
against all persons and to defend the security interest of the Notes Collateral
Agent in such Collateral and the priority thereof against any Lien not expressly
permitted hereunder.

4.1.2 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except as permitted by the
Indenture.

4.1.3 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted pursuant to Section 4.08
of the Indenture.

4.1.4 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

 

  (a) not change its type of legal entity;

 

  (b) not change its name or jurisdiction of organization;

 

  (c) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified in Schedule “A” to the Collateral Disclosure Letter;
and

 

  (d) not change its taxpayer identification number,

unless, in each such case, such Grantor shall have delivered to the Notes
Collateral Agent not less than five (5) Business Days’ (or such shorter time as
may be acceptable to the Notes Collateral Agent) an Officer’s Certificate
stating all financing statements and amendments or supplements thereto,
continuation statements required to be filed or recorded in order to perfect and
protect the lien of the Collateral, to the extent such lien on the Collateral
may be perfected by the filing of such financing statement, amendment,
supplement or continuation statement, have been filed or recorded in each office
necessary for such purpose. The Notes Collateral Agent shall have no duty to
determine whether any Grantor changes its name or changes its state of
incorporation, formation or organization, or takes or omits to take any action
which would adversely affect or impair in any material respect the Liens in
favor of the Notes Collateral Agent with respect to the Collateral, and shall
have no obligation under any provision of the UCC with respect thereto.

4.1.5 Other Financing Statements. Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection herewith except in
compliance with the Notes Documents, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

10



--------------------------------------------------------------------------------

4.2. Receivables.

4.2.1 Delivery of Invoices. Each Grantor will deliver to the Notes Collateral
Agent immediately upon its request after the occurrence and during the
continuance of an Event of Default duplicate invoices with respect to each
Account owned by such Grantor bearing such language of assignment as the Notes
Collateral Agent shall specify.

4.2.2 [Intentionally Omitted].

4.3. Maintenance of Goods. Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor in good repair, working order and saleable condition (ordinary wear
and tear excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except in each case where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.4. Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Subject to the Intercreditor Agreement, each Grantor will (i) deliver to the
Notes Collateral Agent (or prior to the Discharge of the Credit Agreement
Obligations, the Bank Agent) immediately upon execution of this Security
Agreement (or such later date as may be agreed by the Notes Collateral Agent)
the originals of all Chattel Paper with a face value exceeding $10,000,000,
Instruments with a face value exceeding $10,000,000 and stock certificates and
related stock powers in respect of Equity Interests in Pledge Subsidiaries (to
the extent certificated), in each case constituting Collateral (if any then
exist), (ii) hold in trust for the Notes Collateral Agent upon receipt and,
concurrently with the delivery of each compliance certificate provided to the
Notes Collateral Agent pursuant to 4.07 of the Indenture, deliver to the Notes
Collateral Agent (or prior to the Discharge of the Credit Agreement Obligations,
the Bank Agent), any Chattel Paper with a face value exceeding $10,000,000,
Instruments with a face value exceeding $10,000,000 and stock certificates and
related stock powers in respect of Equity Interests in Pledge Subsidiaries (to
the extent certificated), in each case constituting Collateral, (iii) upon the
designation of any Pledged Deposits (as set forth in the definition thereof),
deliver to the Notes Collateral Agent (or prior to the Discharge of the Credit
Agreement Obligations, the Bank Agent), concurrently with the delivery of each
compliance certificate provided to the Notes Collateral Agent pursuant to
Section 4.07 of the Indenture, such Pledged Deposits with a value exceeding
$10,000,000 which are evidenced by certificates included in the Collateral
endorsed in blank, marked with such legends and assigned as the Notes Collateral
Agent shall specify, (iv) upon the Notes Collateral Agent’s request, after the
occurrence and during the continuance of an Event of Default, deliver to the
Notes Collateral Agent (or prior to the Discharge of the Credit Agreement
Obligations, the Bank Agent) (and thereafter hold in trust for the Notes
Collateral Agent upon receipt and immediately deliver to the Notes Collateral
Agent) any Document evidencing or constituting Collateral, and (v) if requested
to be delivered by the Bank Agent in regards to the Senior Credit Facilities (or
after the Discharge of the Credit Agreement Obligations, with regards to the
Notes Documents, the Notes Collateral Agent), deliver to the Notes Collateral
Agent a duly executed amendment to this Security Agreement, in the form of
Appendix “A” hereto (the “Amendment”), pursuant to which such Grantor will
pledge such additional Collateral. Such Grantor hereby authorizes the Notes
Collateral Agent to attach each Amendment to this Security Agreement and agrees
that all additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral. Notwithstanding anything to the
contrary herein, it is understood and agreed that (i) the stock certificates and
related stock powers thereto in respect of any Pledge Subsidiary of Microsemi
and its Subsidiaries listed on Schedule “D” to the Collateral Disclosure Letter
as of the Security

 

11



--------------------------------------------------------------------------------

Agreement Effective Date are only required to be delivered on the Security
Agreement Effective Date to the extent received from Microsemi and so long as
the Issuer has used commercially reasonable efforts to obtain them on the
Security Agreement Effective Date, in which case such stock certificates and
related stock powers in respect of any such Pledge Subsidiary shall be delivered
within sixty (60) days (or such later date as may be agreed upon by the Bank
Agent) of the Security Agreement Effective Date and (ii) any share mortgage in
respect of Microchip Technology Malta Limited (the “Irish Pledge”) shall not be
required to be provided hereunder until such time as such share mortgage is
provided to the Bank Agent.

4.5. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Notes Collateral Agent from time to time to cause the
appropriate Pledge Subsidiaries of such Grantor that are issuers of
uncertificated securities which are Collateral owned by such Grantor to mark
their books and records with the numbers and face amounts of all such
uncertificated securities and all rollovers and replacements therefor to reflect
the Lien of the Notes Collateral Agent granted pursuant to this Security
Agreement.

4.6. Stock and Other Ownership Interests.

4.6.1 Changes in Capital Structure of Issuers. None of the Grantors will
(i) permit or suffer any Subsidiary to dissolve, liquidate, retire any of its
capital stock or other Instruments or Securities evidencing ownership, reduce
its capital or merge or consolidate with any other entity, or (ii) vote any of
the Instruments, Securities or other Investment Property in favor of any of the
foregoing, in each case to the extent such actions are prohibited by the
Indenture.

4.6.2 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registrable Collateral owned by such Grantor to be
registered in the name of the Notes Collateral Agent or its nominee at any time
following the occurrence and during the continuance of an Event of Default and
without any further consent of such Grantor.

4.6.3 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Notes Collateral Agent or its nominee at any time
during the continuance of an Event of Default, without notice, to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Collateral owned by such Grantor or any part thereof, and to
receive all dividends and interest in respect of such Collateral.

4.7. [Intentionally Omitted].

4.8. [Intentionally Omitted].

4.9. [Intentionally Omitted].

4.10. No Interference. Each Grantor agrees that it will not interfere with any
right, power and remedy of the Notes Collateral Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the Notes
Collateral Agent of any one or more of such rights, powers or remedies, in each
case to the extent exercised in accordance with the Notes Documents and
applicable law.

4.11. [Intentionally Omitted].

4.12. Intellectual Property.

 

12



--------------------------------------------------------------------------------

4.12.1 If, after the date hereof, any Grantor registers, is issued, applies for,
or otherwise acquires ownership of any U.S. Patent, Trademark or Copyright in
addition to the owned U.S. Patents, Trademarks and Copyrights described in Part
C of Schedule “B” to the Collateral Disclosure Letter, which are all of such
Grantor’s U.S. trademark registrations and trademark applications, U.S. patents
and patents applications, and U.S. copyright registrations and applications as
of the Security Agreement Effective Date, or if any Grantor files a statement of
use or an amendment to allege use with respect to any intent-to-use trademark
application, then such Grantor shall give the Notes Collateral Agent notice
thereof, as part of each compliance certificate provided pursuant to
Section 4.07 of the Indenture. Each Grantor agrees, if requested to be delivered
by the Bank Agent in regards to the Senior Credit Facilities, to promptly
execute and deliver to the Notes Collateral Agent any supplement to this
Security Agreement or any other document reasonably requested by the Bank Agent
in respect of the Senior Credit Facilities, substantially the same document in
respect of the Notes Obligations, to evidence such security interest in a form
appropriate for recording in the applicable federal office. Each Grantor also
hereby authorizes the Notes Collateral Agent to modify this Security Agreement
unilaterally (i) by amending Part C of Schedule “B” to the Collateral Disclosure
Letter to include any of the foregoing U.S. Patents, Trademarks and/or
Copyrights of which the Notes Collateral Agent receives notification from such
Grantor pursuant hereto and (ii) by recording, in addition to and not in
substitution for this Security Agreement, a duplicate original of this Security
Agreement containing in Part C of Schedule “B” to the Collateral Disclosure
Letter a description of such owned U.S. Patents, Trademarks and/or Copyrights.

4.12.2 As of the Security Agreement Effective Date, no Grantor has any interest
in, or title to, any owned U.S. trademark registrations, or trademark
applications, U.S. patents or patents applications, or U.S. copyright
registrations or copyright applications, except as set forth in Part C of
Schedule “B” to the Collateral Disclosure Letter. This Agreement is effective to
create a valid and continuing Lien on such owned U.S. Copyrights, Patents and
Trademarks and, upon filing of the Grant of Security Interest in Copyrights, a
form of which is attached hereto as Exhibit A, with the United States Copyright
Office and filing of the Grant of Security Interest in Patents, a form of which
is attached hereto as Exhibit B and the Grant of Security Interest in
Trademarks, a form of which is attached hereto as Exhibit C, with the United
States Patent and Trademark Office, and filing the appropriate financing
statements in the jurisdictions listed in Schedule “E” to the Collateral
Disclosure Letter, all action necessary or desirable to protect and perfect the
security interest in, to and on each Grantor’s owned U.S. trademark
registrations and trademark applications, U.S. patents and patent applications,
and U.S. copyright registrations and copyright applications has been taken and
such perfected security interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor. As of the Security Agreement
Effective Date, no Grantor has any interest in any owned U.S. copyright
registration or application that is necessary in connection with the operation
of such Grantor’s business, except for those owned U.S. copyright registrations
and applications identified in Part C of Schedule “B” to the Collateral
Disclosure Letter.

4.13. Commercial Tort Claims. If, after the date hereof, any Grantor identifies
the existence of a Commercial Tort Claim (with a value reasonably believed by
such Grantor to be in excess of $10,000,000) belonging to such Grantor that has
arisen in the course of such Grantor’s business in addition to the Commercial
Tort Claims described in Schedule “F” to the Collateral Disclosure Letter, which
are all of such Grantor’s Commercial Tort Claims (with a value reasonably
believed by such Grantor to be in excess of $10,000,000) as of the Security
Agreement Effective Date, then such Grantor shall give the Notes Collateral
Agent notice thereof as part of the compliance certificate of the Issuer
delivered pursuant to Section 4.07 of the Indenture. Each Grantor agrees, if
requested to be delivered by the Bank Agent in regards to the Senior Credit
Facilities, to promptly execute and deliver to the Notes Collateral Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Notes Collateral Agent to evidence the grant of a security interest
therein in favor of the Notes Collateral Agent.

 

13



--------------------------------------------------------------------------------

4.14. Updating of Collateral Disclosure Letter. The Issuer will provide to the
Notes Collateral Agent, concurrently with the delivery of the compliance
certificate of the Issuer delivered pursuant to Section 4.07 of the Indenture in
respect of each fiscal year of the Issuer, updated versions of the Collateral
Disclosure Letter (provided that if there have been no changes to any Schedules
to the Collateral Disclosure Letter since the previous provision or updating
thereof required hereby, the Issuer shall indicate that there has been “no
change” to the applicable Schedule(s)).

4.15. Limitation on Perfection Actions. Notwithstanding anything to the contrary
in the Indenture, this Security Agreement, or any other Note Document, neither
the Issuer nor any other Grantor will be required to (i) obtain or deliver any
landlord waivers, estoppels, collateral access agreements or any similar
documents or instruments, (ii) enter into any control agreements or other
control arrangements, (iii) take any actions with respect to any fixtures,
(iv) except for the Irish Pledge, take any action in any non-U.S. jurisdiction
or any action required by the laws of any non-U.S. jurisdiction in order to
create any security interests in Collateral located in or titled outside of the
United States or otherwise subject to the jurisdiction of the laws of any
non-U.S. jurisdiction (including any equity interests of any Foreign Subsidiary
and foreign intellectual property), (v) except for the Irish Pledge, take any
action with respect to any property (whether now owned or hereafter acquired)
located outside the United States or take any action to perfect any security
interests or enter into any security agreements or pledge agreements governed
under the laws of any non-U.S. jurisdiction, (vi) take any actions to perfect a
security interest in respect of Letter of Credit Rights to the extent not
perfected by the filing of a Form UCC-1 financing statement, (vii) take actions
to perfect a security interest in any Collateral if the cost, burden, difficulty
or consequence of granting or perfecting a security interest therein outweighs
the benefit of the security afforded thereby, as reasonably determined by the
Issuer and the Bank Agent (or, after the Discharge of the Credit Agreement
Obligations, the Notes Collateral Agent), (viii) take any action under the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. Section 3727 et
seq. and 41 U.S.C. Section 15 et seq.) or (ix) take any actions to perfect a
security interest in a motor vehicle other than the filing of a Form UCC-1
financing statement.

ARTICLE V

DEFAULT

5.1. The occurrence of an Event of Default under and as defined in the Indenture
shall constitute an Event of Default under this Security Agreement.

5.2. Remedies.

5.2.1 Upon the occurrence and during the continuance of an Event of Default, the
Notes Collateral Agent may, and at the direction of the Holders pursuant to
Section 8.21(b) shall, exercise any or all of the following rights and remedies:

 

  (a) Those rights and remedies provided in this Security Agreement or any other
Notes Document, provided that this clause (a) shall not be understood to limit
any rights or remedies available to the Notes Collateral Agent and the Secured
Parties prior to an Event of Default.

 

14



--------------------------------------------------------------------------------

  (b) Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement.

 

  (c) [Intentionally Omitted].

 

  (d) Without notice, demand or advertisement of any kind (in each case except
as specifically provided in Section 8.1 hereof or elsewhere herein or in any
other Notes Document) to any Grantor or any other Person enter the premises of
any Grantor where any Collateral is located (through self-help and without
judicial process) to collect, receive, assemble, process, appropriate, sell,
lease, assign, grant an option or options to purchase or otherwise dispose of,
deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the Notes
Collateral Agent may deem commercially reasonable.

 

  (e) Concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Notes Collateral Agent was the outright
owner thereof.

5.2.2 The Notes Collateral Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

5.2.3 The Notes Collateral Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Notes Collateral Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases to the extent permitted by applicable law.

5.2.4 Until the Notes Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Notes Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Notes Collateral Agent. The Notes
Collateral Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Notes
Collateral Agent’s remedies (for the benefit of the Notes Collateral Agent and
other Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.

5.2.5 Notwithstanding the foregoing, neither the Notes Collateral Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person

 

15



--------------------------------------------------------------------------------

with respect to the payment of the Notes Obligations or to pursue or exhaust any
of their rights or remedies with respect to any Collateral therefor or any
direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Notes Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

5.2.6 Each Grantor recognizes that the Notes Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with Section 5.2.1
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Notes Collateral Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

5.3. Grantors’ Notes Obligations Upon Default. Upon the request of the Notes
Collateral Agent (at the direction of the requisite Holders pursuant to
Section 8.21(b)) after the occurrence and during the continuance of an Event of
Default, each Grantor will:

5.3.1 Assembly of Collateral. Assemble and make available to the Notes
Collateral Agent the Collateral and all books and records relating thereto at
any place or places specified by the Notes Collateral Agent.

5.3.2 Secured Party Access. Permit the Notes Collateral Agent, by the Notes
Collateral Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral, or the books and records relating thereto, or both, to remove
all or any part of the Collateral, or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay the
Grantor for such use and occupancy.

5.3.3 Prepare and file, or use commercially reasonable efforts to cause an
issuer of Pledged Collateral to prepare and file, with the Securities and
Exchange Commission or any other applicable government agency, registration
statements, a prospectus and such other documentation in connection with the
Pledged Collateral as the Notes Collateral Agent may request, all in form and
substance reasonably satisfactory to the Notes Collateral Agent, and furnish to
the Notes Collateral Agent, or use commercially reasonable efforts to cause an
issuer of Pledged Collateral to furnish to the Notes Collateral Agent, any
information regarding the Pledged Collateral in such detail as the Notes
Collateral Agent may specify.

5.3.4 Take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Notes Collateral Agent to consummate a public sale or other disposition of the
Pledged Collateral.

5.4. License. The Notes Collateral Agent is hereby granted (to the extent
grantable without such Grantor breaching or violating any agreement) a
non-exclusive license or other right to use (subject, in the case of Trademarks,
to sufficient rights to quality control and inspection in favor of such Grantor
to avoid the risk of invalidation of such Trademarks and in the case of trade
secrets, to an obligation of the Notes Collateral Agent to take reasonable steps
under the circumstances to keep the trade secrets confidential to avoid the risk
of invalidation of such trade secrets), following the occurrence and during

 

16



--------------------------------------------------------------------------------

the continuance of an Event of Default, without charge, each Grantor’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, and, following
the occurrence and during the continuance of an Event of Default, such Grantor’s
rights under all licenses and all franchise agreements shall inure to the Notes
Collateral Agent’s benefit. In addition, each Grantor hereby irrevocably agrees
that the Notes Collateral Agent may, following the occurrence and during the
continuance of an Event of Default, sell any of such Grantor’s Inventory
directly to any person, including without limitation persons who have previously
purchased such Grantor’s Inventory from such Grantor and in connection with any
such sale or other enforcement of the Notes Collateral Agent’s rights under this
Security Agreement, may sell Inventory which bears any trademark owned by or
licensed to such Grantor and any Inventory that is covered by any copyright
owned by or licensed to such Grantor and the Notes Collateral Agent may (but
shall have no obligation to) finish any work in process and affix any trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.
The license granted under this Section 5.4 shall continue in effect until
payment in full of all of the Notes Obligations (other than obligations
expressly stated to survive such payment) and termination of this Security
Agreement in accordance with its terms, at which time this license shall
immediately terminate.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Notes Collateral Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or remedy shall not preclude any other or further exercise thereof or
the exercise of any other right or remedy. No waiver, amendment or other
variation of the terms, conditions or provisions of this Security Agreement
whatsoever shall be valid unless in writing signed by the Notes Collateral Agent
(and in compliance with the Intercreditor Agreement and the Note Documents) and
each Grantor, and then only to the extent in such writing specifically set
forth, provided that the addition of any Subsidiary as a Grantor hereunder by
execution of a Security Agreement Supplement in the form of Annex I (with such
modifications as shall be acceptable to the Notes Collateral Agent) and any
supplements to the Collateral Disclosure Letter shall not require receipt of any
consent from or execution of any documentation by any other Grantor party hereto
(or the Notes Collateral Agent in the case of supplements to the Collateral
Disclosure Letter). All rights and remedies contained in this Security Agreement
or by law afforded shall be cumulative and all shall be available to the Notes
Collateral Agent and the Secured Parties until the Notes Obligations (other than
obligations expressly stated to survive such payment) have been paid in full.

ARTICLE VII

APPLICATION OF PROCEEDS

7.1. Application of Proceeds. The proceeds of the Collateral shall be applied by
the Notes Collateral Agent to payment of the Notes Obligations as provided under
Section 6.13 of the Indenture, subject to the Intercreditor Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives, to the fullest extent permitted by applicable law, notice of the
time and place of any public sale or the time after which any private sale or
other disposition of all or any part of the Collateral may be made. To the
extent such notice may not be waived under applicable law, any notice made shall
be deemed reasonable if sent to the Issuer, addressed as set forth in Article
IX, at least ten (10) days prior to (i) the date of any such public sale or
(ii) the time after which any such private sale or other disposition may be
made. To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against the Notes Collateral Agent or any other
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Notes Collateral Agent or such other Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Notes
Collateral Agent or any other Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

8.2. Limitation on Notes Collateral Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Notes Collateral Agent shall have no obligation
to clean-up or otherwise prepare the Collateral for sale. The Notes Collateral
Agent and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Notes Collateral
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Notes Collateral Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Notes Collateral Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Notes Collateral Agent (i) to fail to incur to prepare Collateral for
disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (ii) if not otherwise
required by applicable law or contractual restriction, to fail to obtain third
party consents for access to Collateral to be disposed of, or to obtain or, if
not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (iii) to fail to exercise collection remedies against account
debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
account debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Notes Collateral
Agent against risks of loss,

 

18



--------------------------------------------------------------------------------

collection or disposition of Collateral or to provide to the Notes Collateral
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Notes Collateral Agent in the collection
or disposition of any of the Collateral. Each Grantor acknowledges that the
purpose of this Section 8.2 is to provide non-exhaustive indications of what
actions or omissions by the Notes Collateral Agent would be commercially
reasonable in the Notes Collateral Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Notes Collateral Agent
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section 8.2. Without limitation upon the foregoing, nothing
contained in this Section 8.2 shall be construed to grant any rights to any
Grantor or to impose any duties on the Notes Collateral Agent that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 8.2.

8.3. Compromises and Collection of Collateral. Each Grantor and the Notes
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Notes Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the Notes
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Notes Collateral Agent shall be
commercially reasonable so long as the Notes Collateral Agent acts in good faith
based on information known to it at the time it takes any such action.

8.4. Secured Party Performance of Grantor’s Notes Obligations. Without having
any obligation to do so, the Notes Collateral Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and such Grantor shall reimburse the Notes Collateral Agent for any
reasonable amounts paid by the Notes Collateral Agent pursuant to this
Section 8.4. Each Grantor’s obligation to reimburse the Notes Collateral Agent
pursuant to the preceding sentence shall be an Obligation payable on demand.

8.5. Authorization for Secured Party to Take Certain Action. Each Grantor, to
the extent any such Grantor fails to comply with its covenants in Section 4.1.4
irrevocably authorizes the Notes Collateral Agent at any time and from time to
time in the sole discretion of the Notes Collateral Agent and appoints the Notes
Collateral Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or desirable in the
Notes Collateral Agent’s sole discretion to perfect and to maintain the
perfection and priority of the Notes Collateral Agent’s security interest in the
Collateral, (ii) to indorse and collect any cash proceeds of the Collateral,
(iii) to file a carbon, photographic or other reproduction of this Security
Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Notes Collateral Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the Notes
Collateral Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Collateral owned by such Grantor and which are Securities or with
financial intermediaries holding other Investment Property as may be necessary
or advisable to give the Notes Collateral Agent Control over such Securities or
other Investment Property, (v) subject to the terms of Section 4.1.2 hereof, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Notes Collateral Agent or such Grantor, (vi) to apply the proceeds of any
Collateral received by the Notes Collateral Agent to the Notes Obligations as
provided in Article VII and (vii) to discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted hereunder or under any other Notes

 

19



--------------------------------------------------------------------------------

Document), and each Grantor agrees to reimburse the Notes Collateral Agent on
demand for any reasonable payment made or any reasonable expense incurred by the
Notes Collateral Agent in connection therewith, provided that this authorization
shall not relieve any Grantor of any of its Notes Obligations under this
Security Agreement or under the Indenture; provided further that the Notes
Collateral Agent may exercise the authorizations in the foregoing clause
(ii) and clauses (iv) through (vii) only during the existence of an Event of
Default.

8.6. [Intentionally Omitted].

8.7. Use and Possession of Certain Premises. Subject to the terms of the
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, the Notes Collateral Agent shall be entitled to occupy and use
any premises owned or leased by the Guarantors where any of the Collateral or
any records relating to the Collateral are located until the Notes Obligations
are paid in full or the Collateral is removed therefrom, whichever first occurs,
without any obligation to pay any Grantor for such use and occupancy.

8.8. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Notes Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Notes
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Notes Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.9. Benefit of Agreement; No Third Party Beneficiaries, etc. The terms and
provisions of this Security Agreement shall be binding upon and inure to the
benefit of the Grantors, the Notes Collateral Agent and the Secured Parties and
their respective successors and assigns (including all persons who become bound
as a debtor to this Security Agreement), except that the Grantors shall not have
the right to assign their rights or delegate their obligations under this
Security Agreement or any interest herein except as may be permitted under the
Notes Collateral Documents. No sales of participations, assignments, transfers,
or other dispositions of any agreement governing the Notes Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Notes Collateral Agent, for the benefit of the Notes Collateral Agent and
the other Secured Parties, hereunder. No provision of this Security Agreement
will inure to the benefit of any other creditor of any Grantor or any bankruptcy
trustee, debtor-in-possession, creditor trust or other representative of an
estate, including where any such trustee, debtor-in-possession, creditor trust
or other representative of an estate is the beneficiary of a Lien securing
Collateral by virtue of the avoidance of such Lien in an insolvency, bankruptcy,
reorganization or liquidation proceeding.

8.10. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.11. Expenses. Without duplication of any amounts so paid pursuant to the
Indenture, the Grantors shall reimburse the Notes Collateral Agent for any and
all reasonable out-of-pocket expenses paid or incurred by the Notes Collateral
Agent in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

20



--------------------------------------------------------------------------------

8.12. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.13. Termination. This Security Agreement shall continue in effect until such
time as the Liens granted under this Security Agreement shall be released in
accordance with Section 11.08 of the Indenture.

8.14. Entire Agreement. This Security Agreement, together with the Notes
Documents, embody the entire agreement and understanding between the Grantors
and the Notes Collateral Agent relating to the Collateral and supersedes all
prior agreements and understandings among the Grantors and the Notes Collateral
Agent relating to the Collateral.

8.15. Governing Law; Jurisdiction; Waiver of Jury Trial.

8.15.1 Governing Law.

THIS SECURITY AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

8.15.2 Waiver of Jury Trial.

EACH OF THE ISSUER, THE GRANTORS AND THE NOTES COLLATERAL AGENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT, THE SECURITY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

8.16. Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Notes Collateral Agent and the Secured Parties, and
their respective successors, assigns, agents and employees (each, and
“Indemnitee”), from and against any and all liabilities, damages, penalties,
suits and reasonable and documented out-of-pocket costs and expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee) of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Notes
Collateral Agent or any Secured Party is a party thereto) imposed on, incurred
by or asserted against the Notes Collateral Agent or the Secured Parties, or
their respective successors, assigns, agents and employees, in any way relating
to or arising out of this Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Notes Collateral Agent or the Secured Parties or any Grantor, and any claim for
patent, trademark or copyright infringement); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) a material
breach in bad faith by such Indemnitee of its express contractual Notes
Obligations under this Security Agreement or any other Notes Document pursuant
to a claim made by such Grantor. This Section 8.16 shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

 

21



--------------------------------------------------------------------------------

8.17. Subordination of Intercompany Indebtedness. Each Grantor agrees that any
and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), or
against any of its properties, shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Notes Obligations
(other than obligations expressly stated to survive such payment), provided
that, and not in contravention of the foregoing, so long as no Event of Default
has occurred and is continuing, such Grantor may make loans to and receive
payments with respect to such Intercompany Indebtedness from each such Obligor
to the extent not prohibited by the terms of this Security Agreement and the
other Notes Documents. Notwithstanding any right of any Grantor to ask, demand,
sue for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Grantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties and the Notes Collateral Agent
in those assets until the payment in full in cash, of all Notes Obligations
(other than obligations expressly stated to survive such payment or
termination), provided that, and not in contravention of the foregoing, so long
as no Event of Default has occurred and is continuing, such Grantor may ask,
demand, take or receive any payment or take such other actions to the extent not
prohibited by the terms of this Security Agreement and the other Notes
Documents. If an Event of Default exists, no Grantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until this Security Agreement has
terminated in accordance with Section 8.13. If all or any part of the assets of
any Obligor, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall, if an Event of Default has occurred and is continuing, be paid or
delivered directly to the Notes Collateral Agent for application on any of the
Notes Obligations, due or to become due, until such Notes Obligations (other
than contingent indemnity obligations) shall have first been fully paid and
satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Grantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
termination of this Security Agreement in accordance with Section 8.13, such
Grantor shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties and shall, if an Event of Default has occurred and is
continuing, forthwith deliver the same to the Notes Collateral Agent, for the
benefit of the Secured Parties (or prior to the Discharge of the Credit
Agreement Obligations, the Bank Agent), in precisely the form received (except
for the endorsement or assignment of the Grantor where necessary), for
application to any of the Notes Obligations, due or not due, and, until so
delivered, the same shall be held in trust by the Grantor as the property of the
Secured Parties. If any such Grantor fails to make any such endorsement or
assignment to the Notes Collateral Agent, the Notes Collateral Agent or any of
its officers or employees is irrevocably authorized to make the same. Each
Grantor agrees that until the termination of this Security Agreement in
accordance with Section 8.13, except by operation of law pursuant to a merger
permitted by the Indenture no Grantor will assign or transfer to any Person
(other than the Notes Collateral Agent or the Issuer or another Grantor) any
claim any such Grantor has or may have against any Obligor.

8.18. Severability. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

22



--------------------------------------------------------------------------------

8.19. Counterparts. This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Security Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Security
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

8.20. California Waivers. To the extent California law applies, in addition to
and not in lieu of any other provisions of this Security Agreement, each Grantor
represents, warrants, covenants and agrees as follows:

8.20.1 The obligations of such Grantor under this Security Agreement shall be
performed without demand by any Secured Party and shall be unconditional
irrespective of the genuineness, validity, regularity or enforceability of any
of the Notes Documents, and without regard to any other circumstance which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Each Grantor hereby waives to the extent permitted by law any and all benefits
and defenses under California Civil Code Section 2810 and agrees that by doing
so such Grantor shall be liable even if the Issuer or the relevant Subsidiary
had no liability at the time of execution of the applicable Notes Documents or
thereafter ceases to be liable. Each Grantor hereby waives to the extent
permitted by law any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so such Grantor’s liability may be larger
in amount and more burdensome than that of the Issuer and/or the relevant
Subsidiary. Each Grantor hereby waives to the extent permitted by law the
benefit of all principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms of this Security Agreement and agrees
that such Grantor’s obligations shall not be affected by any circumstances,
whether or not referred to in this Security Agreement which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Grantor hereby waives to the extent permitted by law the benefits of any right
of discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.

8.20.2 In accordance with Section 2856 of the California Civil Code, each
Grantor hereby waives to the extent permitted by law all rights and defenses
arising out of an election of remedies by any Secured Party even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Notes Obligations, has destroyed or otherwise impaired such Grantor’s
rights of subrogation and reimbursement against the principal. Each Grantor
hereby authorizes and empowers the Secured Parties to exercise, in their sole
and absolute discretion, any right or remedy, or any combination thereof, which
may then be available, since it is the intent and purpose of such Grantor that
its obligations under this Security Agreement shall be absolute, independent and
unconditional under any and all circumstances. Specifically, and without in any
way limiting the foregoing, each Grantor hereby waives to the

 

23



--------------------------------------------------------------------------------

extent permitted by law any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the
California Civil Code or any other right of recourse to or with respect to the
Issuer or any Subsidiary, any constituent of the Issuer or any Subsidiary, any
other Person, or the assets or property of any of the foregoing or to any
collateral for the Notes Obligations until all of the Notes Obligations (other
than obligations expressly stated to survive such payment) have been paid and
satisfied in full in cash. In connection with the foregoing, each Grantor
expressly waives to the extent permitted by law any and all rights of
subrogation against the Issuer or any Subsidiary, and each Grantor hereby waives
to the extent permitted by law any rights to enforce any remedy which any
Secured Party may have against the Issuer or any Subsidiary and any right to
participate in any collateral for the Notes Obligations.

8.20.3 Without limiting the generality of the foregoing, each Grantor hereby
waives, to the fullest extent permitted by law, diligence in collecting the
Notes Obligations, presentment, demand for payment, protest, all notices with
respect to this Security Agreement, or any other Notes Document which may be
required by statute, rule of law or otherwise to preserve the Secured Parties’
rights against such Grantor under this Security Agreement, including, but not
limited to, notice of acceptance, notice of any amendment of the Notes
Documents, notice of the occurrence of any Event of Default, notice of intent to
accelerate, notice of acceleration, notice of dishonor, notice of foreclosure,
notice of protest, and notice of the incurring by the Issuer or any Subsidiary
of any obligation or Indebtedness.

8.20.4 Without limiting the foregoing, each Grantor waives to the extent
permitted by law all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to such Grantor by reason of California Civil Code Sections 2787 to 2855,
inclusive, including any and all rights or defenses such Grantor may have by
reason of protection afforded to the Issuer or any Subsidiary with respect to
any of the obligations of such Grantor under this Security Agreement by reason
of a nonjudicial foreclosure or pursuant to the antideficiency or other laws of
the State of California limiting or discharging the Notes Obligations. Without
limiting the generality of the foregoing, each Grantor hereby expressly waives
to the extent permitted by law any and all benefits under California Code of
Civil Procedure Sections 580b(b) (which Section, if such Grantor had not given
this waiver, would otherwise limit the Secured Parties’ right to recover a
deficiency judgment with respect to purchase money obligations).

8.20.5 Likewise, each Grantor waives to the extent permitted by law (i) any and
all rights and defenses available to such Grantor under California Civil Code
Sections 2899 and 3433 and (ii) any rights or defenses such Grantor may have
with respect to its obligations as a guarantor by reason of any election of
remedies by any Secured Party.

8.21. Intercreditor Agreement. (a) Notwithstanding anything to the contrary
contained in this Security Agreement, the Liens, security interests and rights
granted pursuant to this Security Agreement or any other Notes Document shall be
as set forth in, and subject to the terms and conditions of (and the exercise of
any right or remedy by the Notes Collateral Agent hereunder or thereunder shall
be subject to the terms and conditions of), the Intercreditor Agreement. In the
event of any conflict between this Security Agreement or any other Notes
Document and the Intercreditor Agreement, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Notes Collateral Agent
hereunder or under any other Notes Document shall be exercised by the Notes
Collateral Agent, and no direction shall be given by the Notes Collateral Agent
in contravention of the Intercreditor Agreement.

 

24



--------------------------------------------------------------------------------

  (b) Notwithstanding anything herein to the contrary, the Notes Collateral
Agent shall exercise rights and remedies under this Security Agreement and the
Intercreditor Agreement at the direction of the Holders of the series of Notes
that constitute the largest outstanding principal amount of the then outstanding
series of Notes under, and in accordance with the terms of, the Indenture;
provided, however, if at any time the series of Notes under the Indenture are of
equal outstanding principal amount, the following shall apply: (x) at any time
an Event of Default exists and is continuing in respect of either series of
Notes (but not both series), the Holders of the series of Notes under and, in
accordance with the terms of, the Indenture in respect of which such Event of
Default exists shall have the right to direct the Notes Collateral Agent to
exercise rights and remedies under this Security Agreement and the Intercreditor
Agreement and (y) at any time an Event of Default exists and is continuing in
respect of both series of Notes, the Holders of a majority in principal amount
of both series, taken as a whole, shall have the right to direct the Notes
Collateral Agent to exercise rights and remedies under this Security Agreement
and the Intercreditor Agreement.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 13.01 of the Indenture. Any notice delivered to
the Issuer shall be deemed to have been delivered to all of the Grantors.

9.2. Change in Address for Notices. Each of the Grantors and the Notes
Collateral Agent may change the address for service of notice upon it by a
notice in writing to the other parties in accordance with Section 13.01 of the
Indenture.

ARTICLE X

THE NOTES COLLATERAL AGENT

Wells Fargo Bank, National Association has been appointed Notes Collateral Agent
for the Secured Parties hereunder pursuant to Article XI of the Indenture. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Notes Collateral Agent hereunder is subject to
the terms of the delegation of authority made by the Secured Parties to the
Notes Collateral Agent pursuant to the Indenture, and that the Notes Collateral
Agent has agreed to act (and any successor Notes Collateral Agent shall act) as
such hereunder only on the express conditions contained in such Article XI and
Article VII, as applicable. Appointment of a successor Notes Collateral Agent
pursuant to the Note Documents shall also constitute appointment of a successor
Notes Collateral Agent under this Security Agreement. Any successor Notes
Collateral Agent appointed pursuant to Article XI and Article VII, as
applicable, of the Indenture shall be entitled to all the rights, interests and
benefits of the Notes Collateral Agent hereunder.

The Notes Collateral Agent shall be entitled to all rights, privileges,
immunities and protections set forth in the Indenture with respect to any matter
arising under this Security Agreement as though fully set forth herein. The
Notes Collateral Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Collateral) in accordance with the terms of the Note
Documents. Neither the Notes Collateral Agent nor any of its officers,
directors, employees or

 

25



--------------------------------------------------------------------------------

agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so. The powers conferred on the Notes
Collateral Agent hereunder are solely to protect the Notes Collateral Agent’s
interests in the Collateral and shall not impose any duty upon the Notes
Collateral Agent to exercise any such powers. The Notes Collateral Agent shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers. The Notes Collateral Agent shall have no duty or
liability as to the taking of any necessary steps to preserve or protect the
Collateral or to preserve rights against prior parties.

Any documents related to any termination, satisfaction, subordination or release
of the security interest in the Collateral shall be prepared by the Issuer, in
each case without any recourse to, or representation or warranty by, either the
Trustee or the Notes Collateral Agent, and the Issuer shall record or file any
such instrument of termination, satisfaction, subordination or release. Neither
the Trustee nor the Notes Collateral Agent shall be liable for any such
instrument of termination, satisfaction, subordination or release undertaken in
good faith in reliance upon any Company request and delivery of an Officer’s
Certificate and an Opinion of Counsel pursuant to Section 13.02 of the
Indenture. Notwithstanding any term in any Note Document to the contrary, the
Collateral Agent shall not be under any obligation to execute and deliver any
such instrument of release, satisfaction, subordination or termination, and
shall be under no obligation to prepare or to record or file any such instrument
of termination, satisfaction, subordination or release, in each case unless and
until it receives such Issuer request, Officer’s Certificate and Opinion of
Counsel. Promptly following the release of any Collateral pursuant to this
Indenture, the Issuer and the Grantors, at their expense, shall prepare and
deliver to the Notes Collateral Agent for execution, appropriate instruments
causing the lien and security interests related to the Collateral to be released
and shall promptly file and record such instruments where required to reflect
such release.

[Signature Pages Follow]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Notes Collateral Agent have
executed this Security Agreement as of the date first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED, as a Grantor By:   /s/ J. Eric Bjornholt
Name: J. Eric Bjornholt Title: Vice President and Chief Financial Officer
MICROCHIP TECHNOLOGY LLC, as a Grantor

By: Microchip Technology Incorporated,

its sole member

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: Vice President and
Chief Financial Officer

SILICON STORAGE TECHNOLOGY, INC.,

as a Grantor

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: Chief Financial
Officer SILICON STORAGE TECHNOLOGY LLC, as a Grantor

By: Silicon Storage Technology, Inc.,

its sole member

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: Chief Financial
Officer

MICROCHIP HOLDING CORPORATION,

as a Grantor

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: President

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

ATMEL CORPORATION,

as a Grantor

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: Vice President and
Chief Financial Officer

ATMEL HOLDINGS, INC.,

as a Grantor

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: Vice President and
Chief Financial Officer

MICROSEMI CORPORATION,

as a Grantor

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: Chief Financial
Officer

MICROSEMI STORAGE SOLUTIONS, INC.,

as a Grantor

By:   /s/ J. Eric Bjornholt Name: J. Eric Bjornholt Title: Chief Financial
Officer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Notes Collateral Agent

By:   /s/ Maddy Hughes Name: Maddy Hughes Title: Vice President

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

Appendix “A”

(See Section 4.4 of Security Agreement)

AMENDMENT

This Amendment, dated                     , 20         is delivered pursuant to
Section 4.4 of the Security Agreement referred to below. All defined terms
herein shall have the meanings ascribed thereto or incorporated by reference in
the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
May 29, 2018, between the undersigned, as the Grantors, and Wells Fargo Bank,
National Association, as the Notes Collateral Agent, (the “Security Agreement”)
and that the Collateral listed on Schedule I to this Amendment is a part of the
Collateral referred to in said Security Agreement and secures all Notes
Obligations referred to in said Security Agreement.

 

[GRANTORS] By:       Name:   Title:

 

1



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

STOCKS

 

Name of Grantor

  

Issuer

  

Certificate Number(s)
(or state whether
“Uncertificated”)

  

Number of Shares

  

Class of Stock

  

Percentage of
Outstanding Shares

BONDS

 

Name of Grantor

  

Issuer

  

Number

  

Face Amount

  

Coupon Rate

  

Maturity

GOVERNMENT SECURITIES

 

Name of Grantor

  

Issuer

  

Number

  

Type

  

Face Amount

  

Coupon Rate

  

Maturity

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

  

Percentage Ownership Interest

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]



--------------------------------------------------------------------------------

ANNEX I

to

PLEDGE AND SECURITY AGREEMENT

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of May 29, 2018, made by each of MICROCHIP TECHNOLOGY
INCORPORATED, a Delaware corporation (the “Issuer”), and the other Subsidiaries
of the Issuer listed on the signature pages thereto (together with the Issuer,
the “Initial Grantors”, and together with any additional Subsidiaries, including
the undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of the Notes Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement.

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[                    ] [corporation/limited liability company/limited
partnership] (the “New Grantor”) agrees to become, and does hereby become, a
Grantor under the Agreement and agrees to be bound by the Agreement as if
originally a party thereto. The New Grantor hereby collaterally assigns and
pledges to the Notes Collateral Agent for the benefit of the Secured Parties,
and grants to the Notes Collateral Agent for the benefit of the Secured Parties,
a security interest in all of the New Grantor’s right, title and interest in and
to the Collateral, whether now owned or hereafter acquired, to secure the prompt
and complete payment and performance of the Notes Obligations. For the avoidance
of doubt, the grant of a security interest herein shall not be deemed to be an
assignment of intellectual property rights owned by the New Grantor.

By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof. The New Grantor
represents and warrants that the supplements to the Collateral Disclosure Letter
attached hereto are true and correct in all respects and that such supplements
set forth all information required to be scheduled under the Agreement with
respect to the New Grantor. The New Grantor shall take all steps necessary and
required under the Agreement, subject to the limitations set forth in the
Indenture, to perfect, in favor of the Notes Collateral Agent, a first-priority
security interest in and lien against the New Grantor’s Collateral.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this              day of         , 20        .

 

[NAME OF NEW GRANTOR] By:  

                              

Title:  

 

 

1



--------------------------------------------------------------------------------

Exhibit A

THIS GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS is subject to the terms and
provisions of the Intercreditor Agreement, dated as of May 29, 2018 (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as
authorized representative for the Credit Agreement Secured Parties referred to
therein and Wells Fargo Bank, National Association, as authorized representative
for the Notes Secured Parties referred to therein, and each of the other Parties
referred to therein.

GRANT OF SECURITY INTEREST IN

COPYRIGHT RIGHTS

This GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS (the “Agreement”), dated as
of May 29, 2018, made by MICROCHIP TECHNOLOGY INCORPORATED, a Delaware
corporation, together with the party listed on the signature page hereof (each a
“Grantor”, and collectively the “Grantors”), in favor of Wells Fargo Bank,
National Association., a national banking association, with an address at 333 S.
Grand Avenue, 5th Floor Suite 5A, Los Angeles, CA 90071, as Notes Collateral
Agent (in such capacity, the “Notes Collateral Agent”) for the holders of the
Notes issued under the Indenture, dated as of May 29, 2018 (as may be amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), among Microchip Technology Incorporated, a Delaware corporation
(“Issuer”), the subsidiary guarantors listed on the signature pages thereto and
Wells Fargo Bank, National Association, as Trustee and Notes Collateral Agent.

WHEREAS, pursuant to the Indenture, the Issuer and certain other Grantors (as
defined in the Security Agreement) have executed and delivered a Pledge and
Security Agreement, dated as of May 29, 2018, in favor of the Notes Collateral
Agent (together with all amendments, restatements, supplements and
modifications, if any, from time to time thereafter made thereto, the “Security
Agreement”);

WHEREAS, pursuant to the Security Agreement, each Grantor granted to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title, and interest in and to the
Collateral, including the Copyrights; and

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, each Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Indenture and the
Security Agreement.

2. Grant of Security Interest. Each Grantor hereby grants to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in and to all Copyrights (other than Excluded Assets) now owned or
anytime hereafter acquired by such Grantor (including, without limitation, those
items listed on Schedule A hereto) (collectively, the “Collateral”).

3. Purpose. This Agreement has been executed and delivered by each Grantor for
the purpose of recording the grant of security interest herein with the United
States Copyright Office. The security interest granted hereby has been granted
to the Notes Collateral Agent, for the benefit of the Secured Parties in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof. The Security Agreement (and all rights and remedies of the
Notes Collateral Agent thereunder) shall remain in full force and effect in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

4. Acknowledgement. Each Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Notes Collateral Agent, for the benefit of the
Secured Parties, with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Indenture and the Security Agreement, the
terms and provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

6. The Notes Collateral Agent. The Notes Collateral Agent shall be entitled to
all rights, privileges, immunities and protections set forth in the Notes
Documents with respect to any matter arising under this Agreement as though
fully set forth herein.

[Remainder of page intentionally blank; signatures on following pages]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as a Grantor

By:  

 

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

MICROSEMI CORPORATION,

as a Grantor

By:  

 

Name:   Title:  

Wells Fargo Bank, National Association

as Notes Collateral Agent

By:  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

THIS GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS is subject to the terms and
provisions of the Intercreditor Agreement, dated as of May 29, 2018 (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as
authorized representative for the Credit Agreement Secured Parties referred to
therein and Wells Fargo Bank, National Association, as authorized representative
for the Notes Secured Parties referred to therein, and each of the other Parties
referred to therein.

GRANT OF SECURITY INTEREST IN

COPYRIGHT RIGHTS

This GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS (the “Agreement”), dated as
of May 29, 2018, made by MICROCHIP TECHNOLOGY INCORPORATED, a Delaware
corporation, together with the party listed on the signature page hereof (each a
“Grantor”, and collectively the “Grantors”), in favor of Wells Fargo Bank,
National Association., a national banking association, with an address at 333 S.
Grand Avenue, 5th Floor Suite 5A, Los Angeles, CA 90071, as Notes Collateral
Agent (in such capacity, the “Notes Collateral Agent”) for the holders of the
Notes issued under the Indenture, dated as of May 29, 2018 (as may be amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), among Microchip Technology Incorporated, a Delaware corporation
(“Issuer”), the subsidiary guarantors listed on the signature pages thereto and
Wells Fargo Bank, National Association, as Trustee and Notes Collateral Agent.

WHEREAS, pursuant to the Indenture, the Issuer and certain other Grantors (as
defined in the Security Agreement) have executed and delivered a Pledge and
Security Agreement, dated as of May 29, 2018, in favor of the Notes Collateral
Agent (together with all amendments, restatements, supplements and
modifications, if any, from time to time thereafter made thereto, the “Security
Agreement”);

WHEREAS, pursuant to the Security Agreement, each Grantor granted to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title, and interest in and to the
Collateral, including the Copyrights; and

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, each Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Indenture and the
Security Agreement.

2. Grant of Security Interest. Each Grantor hereby grants to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in and to all Copyrights (other than Excluded Assets) now owned or
anytime hereafter acquired by such Grantor (including, without limitation, those
items listed on Schedule A hereto) (collectively, the “Collateral”).

3. Purpose. This Agreement has been executed and delivered by each Grantor for
the purpose of recording the grant of security interest herein with the United
States Copyright Office. The security interest granted hereby has been granted
to the Notes Collateral Agent, for the benefit of the Secured Parties, in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof. The Security Agreement (and all rights and remedies of the
Notes Collateral Agent thereunder) shall remain in full force and effect in
accordance with its terms.

 

1



--------------------------------------------------------------------------------

4. Acknowledgement. Each Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Notes Collateral Agent, for the benefit of the
Secured Parties, with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Indenture and the Security Agreement, the
terms and provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

6. The Notes Collateral Agent. The Notes Collateral Agent shall be entitled to
all rights, privileges, immunities and protections set forth in the Notes
Documents with respect to any matter arising under this Agreement as though
fully set forth herein.

[Remainder of page intentionally blank; signatures on following pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as a Grantor

By:  

 

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

ATMEL CORPORATION,

as a Grantor

By:  

 

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

Wells Fargo Bank, National Association

as Notes Collateral Agent

By:  

                          

  Name:   Title:

 

3



--------------------------------------------------------------------------------

THIS GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS is subject to the terms and
provisions of the Intercreditor Agreement, dated as of May 29, 2018 (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as
authorized representative for the Credit Agreement Secured Parties referred to
therein and Wells Fargo Bank, National Association, as authorized representative
for the Notes Secured Parties referred to therein, and each of the other Parties
referred to therein.

GRANT OF SECURITY INTEREST IN

COPYRIGHT RIGHTS

This GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS (the “Agreement”), dated as
of May 29, 2018, made by MICROCHIP TECHNOLOGY INCORPORATED, a Delaware
corporation (the “Grantor”), in favor of Wells Fargo Bank, National
Association., a national banking association, with an address at 333 S. Grand
Avenue, 5th Floor Suite 5A, Los Angeles, CA 90071, as Notes Collateral Agent (in
such capacity, the “Notes Collateral Agent”) for the holders of the Notes issued
under the Indenture, dated as of May 29, 2018 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”), among
Microchip Technology Incorporated, a Delaware corporation (“Issuer”), the
subsidiary guarantors listed on the signature pages thereto and Wells Fargo
Bank, National Association, as Trustee and Notes Collateral Agent.

WHEREAS, pursuant to the Indenture, the Issuer and certain other Grantors (as
defined in the Security Agreement) have executed and delivered a Pledge and
Security Agreement, dated as of May 29, 2018, in favor of the Notes Collateral
Agent (together with all amendments, restatements, supplements and
modifications, if any, from time to time thereafter made thereto, the “Security
Agreement”);

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title, and interest in and to the
Collateral, including the Copyrights; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Indenture and the
Security Agreement.

2. Grant of Security Interest. The Grantor hereby grants to the Notes Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in and to
all Copyrights (other than Excluded Assets) now owned or anytime hereafter
acquired by such Grantor (including, without limitation, those items listed on
Schedule A hereto) (collectively, the “Collateral”).

3. Purpose. This Agreement has been executed and delivered by the Grantor for
the purpose of recording the grant of security interest herein with the United
States Copyright Office. The security interest granted hereby has been granted
to the Notes Collateral Agent, for the benefit of the Secured Parties, in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof. The Security Agreement (and all rights and remedies of the
Notes Collateral Agent thereunder) shall remain in full force and effect in
accordance with its terms.

 

1



--------------------------------------------------------------------------------

4. Acknowledgement. The Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Notes Collateral Agent, for the benefit of the
Secured Parties, with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Indenture and the Security Agreement, the
terms and provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

6. The Notes Collateral Agent. The Notes Collateral Agent shall be entitled to
all rights, privileges, immunities and protections set forth in the Notes
Documents with respect to any matter arising under this Agreement as though
fully set forth herein.

[Remainder of page intentionally blank; signatures on following pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as a Grantor

By:  

 

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Notes Collateral Agent

By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

Exhibit B

THIS GRANT OF SECURITY INTEREST IN PATENT RIGHTS is subject to the terms and
provisions of the Intercreditor Agreement, dated as of May 29, 2018 (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as
authorized representative for the Credit Agreement Secured Parties referred to
therein and Wells Fargo Bank, National Association, as authorized representative
for the Notes Secured Parties referred to therein, and each of the other Parties
referred to therein.

GRANT OF SECURITY INTEREST IN

PATENT RIGHTS

This GRANT OF SECURITY INTEREST IN PATENT RIGHTS (the “Agreement”), dated as of
May 29, 2018, made by MICROCHIP TECHNOLOGY INCORPORATED, a Delaware corporation,
together with the parties listed on the signature pages hereof (each a
“Grantor”, and collectively the “Grantors”), in favor of Wells Fargo Bank,
National Association., a national banking association, with an address at 333 S.
Grand Avenue, 5th Floor Suite 5A, Los Angeles, CA 90071, as Notes Collateral
Agent (in such capacity, the “Notes Collateral Agent”) for the holders of the
Notes issued under the Indenture, dated as of May 29, 2018 (as may be amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), among Microchip Technology Incorporated, a Delaware corporation
(“Issuer”), the subsidiary guarantors listed on the signature pages thereto and
Wells Fargo Bank, National Association, as Trustee and Notes Collateral Agent.

WHEREAS, pursuant to the Indenture, the Issuer and certain other Grantors (as
defined in the Security Agreement) have executed and delivered a Pledge and
Security Agreement, dated as of May 29, 2018, in favor of the Notes Collateral
Agent (together with all amendments, restatements, supplements and
modifications, if any, from time to time thereafter made thereto, the “Security
Agreement”);

WHEREAS, pursuant to the Security Agreement, each Grantor granted to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title, and interest in and to the
Collateral, including the Patents; and

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, each Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Indenture and the
Security Agreement.

2. Grant of Security Interest. Each Grantor hereby grants to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in and to all Patents (other than Excluded Assets) now owned or anytime
hereafter acquired by such Grantor (including, without limitation, those items
listed on Schedule A and B hereto) (collectively, the “Collateral”).

3. Purpose. This Agreement has been executed and delivered by each Grantor for
the purpose of recording the grant of security interest herein with the United
States Patent and Trademark Office. The security interest granted hereby has
been granted to the Notes Collateral Agent, for the benefit of the Secured
Parties, in connection with the Security Agreement and is expressly subject to
the terms and conditions thereof. The Security Agreement (and all rights and
remedies of the Notes Collateral Agent thereunder) shall remain in full force
and effect in accordance with its terms.

 

1



--------------------------------------------------------------------------------

4. Acknowledgement. Each Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Notes Collateral Agent, for the benefit of the
Secured Parties, with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Indenture and the Security Agreement, the
terms and provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

6. The Notes Collateral Agent. The Notes Collateral Agent shall be entitled to
all rights, privileges, immunities and protections set forth in the Notes
Documents with respect to any matter arising under this Agreement as though
fully set forth herein.

[Remainder of page intentionally blank; signatures on following pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as a Grantor

By:  

 

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

SILICON STORAGE TECHNOLOGY, INC.,

as a Grantor

By:  

 

Name:   J. Eric Bjornholt Title:   Chief Financial Officer

ATMEL CORPORATION,

as a Grantor

By:  

 

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

MICROSEMI CORPORATION,

as a Grantor

By:  

 

Name:   Title:  

MICROSEMI STORAGE SOLUTIONS, INC.,

as a Grantor

By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

as Notes Collateral Agent

By:  

                              

Name:   Title:  

 

4



--------------------------------------------------------------------------------

Exhibit C

THIS GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS is subject to the terms and
provisions of the Intercreditor Agreement, dated as of May 29, 2018 (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as
authorized representative for the Credit Agreement Secured Parties referred to
therein and Wells Fargo Bank, National Association, as authorized representative
for the Notes Secured Parties referred to therein, and each of the other Parties
referred to therein.

GRANT OF SECURITY INTEREST IN

TRADEMARK RIGHTS

This GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS (the “Agreement”), dated as
of May 29, 2018, made by MICROCHIP TECHNOLOGY INCORPORATED, a Delaware
corporation, together with the parties listed on the signature pages hereof
(each a “Grantor”, and collectively the “Grantors”), in favor of Wells Fargo
Bank, National Association, a national banking association, with an address at
333 S. Grand Avenue, 5th Floor Suite 5A, Los Angeles, CA 90071, as Notes
Collateral Agent (in such capacity, the “Notes Collateral Agent”) for the
holders of the Notes issued under the Indenture, dated as of May 29, 2018 (as
may be amended, restated, supplemented or otherwise modified from time to time,
the “Indenture”), among Microchip Technology Incorporated, a Delaware
corporation (“Issuer”), the subsidiary guarantors listed on the signature pages
thereto and Wells Fargo Bank, National Association, as Trustee and Notes
Collateral Agent.

WHEREAS, pursuant to the Indenture, the Issuer and certain other Grantors (as
defined in the Security Agreement) have executed and delivered a Pledge and
Security Agreement, dated as of May 29, 2018, in favor of the Notes Collateral
Agent (together with all amendments, restatements, supplements and
modifications, if any, from time to time thereafter made thereto, the “Security
Agreement”); and

WHEREAS, pursuant to the Security Agreement, each Grantor granted to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title, and interest in and to the
Collateral, including the Trademarks; and

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, each Grantor agrees as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Indenture and the
Security Agreement.

2. Grant of Security Interest. Each Grantor hereby grants to the Notes
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in and to all Trademarks (other than Excluded Assets) now owned or
anytime hereafter acquired by such Grantor (including, without limitation, those
items listed on Schedule A and B hereto) (collectively, the “Collateral”).

3. Purpose. This Agreement has been executed and delivered by each Grantor for
the purpose of recording the grant of security interest herein with the United
States Patent and Trademark Office. The security interest granted hereby has
been granted to the Notes Collateral Agent, for the benefit of the Secured
Parties, in connection with the Security Agreement and is expressly subject to
the terms and conditions thereof. The Security Agreement (and all rights and
remedies of the Notes Collateral Agent thereunder) shall remain in full force
and effect in accordance with its terms.

 

1



--------------------------------------------------------------------------------

Exhibit C

4. Acknowledgement. Each Grantor does hereby further acknowledge and affirm that
the rights and remedies of the Notes Collateral Agent, for the benefit of the
Secured Parties, with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Indenture and the Security Agreement, the
terms and provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

5. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

6. The Notes Collateral Agent. The Notes Collateral Agent shall be entitled to
all rights, privileges, immunities and protections set forth in the Notes
Documents with respect to any matter arising under this Agreement as though
fully set forth herein.

[Remainder of page intentionally blank; signatures on following pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as a Grantor

By:  

                                                                       

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

SILICON STORAGE TECHNOLOGY, INC.,

as a Grantor

By:  

                 

Name:   J. Eric Bjornholt Title:   Chief Financial Officer

ATMEL CORPORATION,

as a Grantor

By:  

                     

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

MICROSEMI CORPORATION,

as a Grantor

By:  

                 

Name:   Title:  

MICROSEMI STORAGE SOLUTIONS, INC.,

as a Grantor

By:  

                          

Name:   Title:  

 

3



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Notes Collateral Agent

By:  

                              

Name:   Title:  

 

4